Pursuant to an order of the Circuit Court of Dade County, the State Attorney filed a motion to disbar J. Walter Kehoe, a practicing attorney, for unprofessional conduct, as authorized *Page 41 
by Chapter 39, Florida Statutes 1941. On consideration of the charges (collecting money for clients and with-holding same from them and accepting fees from clients and neglecting to perform the duty he was employed to perform) against him, with supporting evidence, the Circuit Court entered an order of disbarment and a denial of all the rights, privileges, and franchises of an attorney-at-law and as a member of the bar of Florida.
The record in the cause has been certified to in this Court, as provided by Rule C governing Circuit Court commissions. The said record has been examined and we find that the charges made against defendant were sustained, that his disbarment in all respects was regular and in compliance with the law. The judgment of the Circuit Court is, therefore, affirmed.
It is so ordered.
CHAPMAN, C. J., TERRELL, BUFORD and ADAMS, JJ., concur.